Order entered December 6, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01025-CV

                             SAMANTHA LOCKETT, Appellant

                                                  V.

                             BACHARY MCGRUDER, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-11935

                                            ORDER
       The reporter’s record in this appeal was originally due October 25, 2016. On October 26,

2016, when the record had not been filed, we directed the court reporter to file the record within

thirty days. By separate letter, we also informed her that, because appellant’s August 26, 2016

affidavit of indigency had not been contested, the record, if requested, should be filed without

prepayment. To date, however, we have not received a response.

       Accordingly, we ORDER court reporter Elizabeth Griffin to file, no later than December

20, 2016, either (1) the reporter’s record or (2) written verification no hearings were recorded or

appellant has not requested the record. We notify appellant that if we receive verification the

reporter’s record has not been requested, we will order the appeal submitted without the

reporter’s record. See TEX. R. CIV. P. 37.3(c).
           We DIRECT the Clerk of the Court to send copies of this order to (1) the Honorable

Tena Callahan, Presiding Judge of the 302nd Judicial District Court; (2) Ms. Griffin; and (3) the

parties.

                                                    /s/    CRAIG STODDART
                                                           JUSTICE